Fourth Court of Appeals
                                San Antonio, Texas
                                       June 7, 2019

                                   No. 04-18-00360-CR

                                Deandre Jerome DORCH,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR9222B
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER
    The State's Motion for Permission to File Post-Submission Supplemental Brief is hereby
GRANTED.

      It is so ORDERED on June 7, 2019.

                                                         PER CURIAM


      ATTESTED TO: _______________________
                   Keith E. Hottle
                   Clerk of Court